Citation Nr: 0601584	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1970.  The appellant is the veteran's widow.  He had 
service in Vietnam from December 1967 to November 1968.  He 
was awarded various medals and awards during service, 
including for valor and the Purple Heart.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In December 2005, the appellant 
testified before the undersigned at a Travel Board hearing 
conducted at the St. Petersburg RO.

The record shows that the RO had contacted the appellant in 
May 2000 and informed her of what evidence was needed to well 
ground her claim for service connection for the cause of the 
veteran's death.  She did not respond to this letter and a 
rating action was issued in August 2000.  Following passage 
of the Veterans Claims Assistance Act of 2000 (Nov. 9, 2000) 
(VCAA), and after the receipt of private treatment records, 
the RO provided the appellant's claim a de novo review.  The 
claim was then denied by the September 2001 rating action.  
Therefore, the claim is as stated on the title page of this 
remand.

The claim for entitlement to Dependents' Educational 
Assistance will be deferred pending the outcome of this 
remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains records from the Mariners Hospital 
showing treatment of the veteran from August to October 1994.  
The death certificate, however, indicates that the veteran 
had died as an inpatient at Baptist Hospital in Miami.  These 
records have not been obtained and associated with the claims 
folder.  In order to comply with the development requirements 
of 38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp.2005) and 
38 C.F.R. § 3.159 (2005), these records must be obtained 
prior to a final determination of the appellant's claim.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be requested to 
sign and return a consent form 
authorizing VA to obtain the veteran's 
treatment records from Baptist Hospital 
in Miami.  Once this authorization has 
been received, the Baptist Hospital in 
Miami should be requested to provide 
copies of the veteran's treatment 
records, to include the terminal hospital 
report from January 1995.

2.  Once the above-requested development 
has been completed, the appellant's claim 
must be readjudicated.  If the claim 
remains adverse to the appellant, she and 
her representative must be provided with 
a Supplemental statement of the case 
(SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

